233 Ind. 376 (1954)
119 N.E.2d 717
JOHNSON
v.
STATE OF INDIANA.
No. 29,160.
Supreme Court of Indiana.
Filed June 4, 1954.
C. James McLemore, of Indianapolis, for appellant.
Edwin K. Steers, Attorney General, and Owen S. Boling, and Thomas F. Crowdus, Deputy Attorneys General, for appellee.
FLANAGAN, C.J.
Appellant was convicted under an affidavit in three counts, charging him with (1) driving a motor vehicle while under the influence of intoxicating liquor, (2) reckless driving, and (3) public intoxication.
The sole error assigned is the overruling of his motion for a new trial. All questions sought to be presented under the motion for a new trial depend upon the evidence, which is not in the record.
Therefore nothing is before this court.
Judgment affirmed.
Bobbitt, Emmert, Draper, and Gilkison, JJ., concur.
NOTE.  Reported in 119 N.E.2d 717.